Order of Appellate Division reversed and that of Special Term affirmed, with costs in this court and in the Appellate Division. The appointment of petitioner became absolute, and was not conditional subject to re-examination as to qualifications by the Municipal Civil Service Commission. The law admits of no conditional appointments such as is claimed by the Commission. (See Matter of Wolff v. Hodson, 285 N.Y. 197.) No opinion.
Concur: LEHMAN, Ch. J., LOUGHRAN, FINCH, RIPPEY, LEWIS, CONWAY and DESMOND, JJ. *Page 639